Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because they are drafted in such a way that it is not clear whether they are directed to the sub-combination of the key organizer apparatus only (with no key being positively claimed) or whether they are drawn to the combination of the apparatus and at least one key. As some examples of the claims appearing to be directed to the noted sub-combination, see claim 1 line 1 and lines 4-5. Accordingly, the claim appears to be directed to a key organizer apparatus, with no positive recitation of any key in the claim. Moreover, the reel is claimed as being configured for an engagement with a first end of a key thereon, in the first mention of the key in the body of the claim, this functional recitation also suggesting that no key is positively claimed. 
As some examples of the claims appearing to be directed to the noted combination, see claim 1 lines 8 and 9, that appear to require that in the claimed first position of the reel a key is engaged with the reel and is positioned within the interior cavity. See also claim 1 lines 10-14 that require the key to be pivoted to a projecting position through the opening in the second position of the reel. See also dependent claims such as claim 6, in yet another example, that appears to recite limitations on the apparatus that depend on the key. Same for claims such as claim 12 in yet another example. The claim requires a biasing force to be imparted to the key by portions of the apparatus and requires biased contact of a second side of the key with a sidewall of the reel. These are structural limitations on the apparatus that depend on the key. 
In the comparison of the claims with the prior art following, the claims are interpreted as if being directed to the noted combination, in order for some of the claim recitations with respect to the key (such as those pointed to in the paragraph immediately above) to be given the effect apparently intended by the applicant. However, claim amendments are required such that the claims clearly positively recite the key. 
Claim 11 is further indefinite because the claimed said static engagement lacks antecedent basis in claim 11, as well as in claims 2 and 1 from which claim 11 depends. Claim 11 is so indefinite for this reason that it is not further treated on the merits herein.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khounsombath et al. (7,127,922). Khounsombath discloses a key case (column 1 line 53) on which the claimed key organizer apparatus reads.
Thus, regarding claim 1 the claimed housing can be housing 10. The claimed opening of the housing reads on the portions of the housing through which the key is rotated to extend outwardly from the housing, as most clearly shown in Fig 3. These portions include at least the end opening of the housing 10 (note column 4 line 27 and the top end of Fig 3. See also the right end of Fig 1). 
The claimed reel can be key unit 30. The claimed first position and second position of the reel are most clearly shown in the solid and broken lines of the reel respectively in Fig 3. Note that consistent with the examiners reading of the claims for purposes of the prior art rejection as positively reciting a key, Khounsombath clearly shows the second end of the key positioned within the interior cavity in the first position of the reel, as required in lines 8-9 of claim 1. Refer again to Fig 3.
Regarding claim 6, the engagement between the first end of the key and the reel in Khounsombath is a static engagement as defined in the instant application specification, and the Khounsombath key pivots with the reel.
Regarding claim 12, the claimed drum can be key unit mounting pin 32. The claimed biasing member can be one side member (such as side member 42) and the claimed sidewall of the reel can be the other side member (such as side member 44). As described at the bottom of column 3 in Khounsombath, spacer member 68 spaces members 42 and 44 a distance substantially equal to the thickness of a key head. Thus, the noted Khounsombath biasing member imparts a biasing force against a first side surface of the key as claimed, and imparts a biasing contact of a second side surface of the key with the noted sidewall.
Claims 2-5, 7-10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736